Case 5:19-cm-00117-ELW Documenti Filed 11/06/19 Page 1 of 16 PagelD #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant ae DISTRI T
FILED SAS
UNITED STATES DISTRICT COURT N i
for the OV -§ 2019
Western District of Arkansas DO
Fayetteville Division By EAS F. YOUNG, Clerk
Deputy Clerk
In the Matter of the Search of ) | / 7
5 casero. LeMm/l 7 _
INFORMATION ASSOCIATED WITH )
GOOGLE, LLC ACCOUNT )
jakelankford888@gmail.com, )
STORED AT PREMISES )
)

CONTROLLED BY GOOGLE, LLC

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe property to
be searched and give its location): SEE ATTACHMENT "A". This court has authority to issue this warrant under 18
U.S.C. §§ 2703(c)(1)(A) and 2711(3)(A) and Federal Rule of Criminal Procedure 41

located in the Western District of Arkansas, there is now concealed (identify the person or describe the property to be seized):
SEE ATTACHMENT "B"

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

Ti evidence of a crime;
i contraband, fruits of crime, or other items illegally possessed;

. hil property designed for use, intended for use, or used in committing a crime;

CJ aperson to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Code Section Offense Description
18 U.S.C, 2252/2252A Possession of Child Pornography

The application is based on these facts: See Affidavit of TFO Thomas Wooten, “Attachment C”
a Continued on the attached sheet.

CL Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

hfe / signature

Thomas Wooten, Task Force Office HSI
Printed name and title

Sworn to before me and signed in my presence. :

‘
Date: November In. 2019

Judge’s signature

City and state: Fayetteville. Arkansas Erin L. Wiedemann, Chief United States Magistrate Judge

Printed name and title

 
Case 5:19-cm-00117-ELW Documenti_ Filed 11/06/19 Page 2 of 16 PagelD #: 2

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with the Google Drive and Google Photos user
ID(s) or email address jakelankford88@gmail.com, as well as any and all account information
with telephone number (479) 233-1410; certain accounts that are stored at the premises
controlled by Google, Inc. (Google, Inc.) between the time period of January 01, 2019 until
the present that is stored at premises owned, maintained, controlled, or operated by Google Inc.,

1600 Amphitheatre Parkway, Mountain View, California 94043.
Case 5:19-cm-00117-ELW Document1_ Filed 11/06/19 Page 3 of 16 PagelD #: 3

ATTACHMENT B
Particular Things to be Seized
L Information to be disclosed by Google
To the extent that the information described in Attachment A is within the possession, custody,
or control of Google Inc. (“Google”), including any messages, records, files, logs, or information
that have been deleted but are still available to Google. Google is required to disclose the
following information to the government for each user ID listed in Attachment A:

(a) All contact and personal identifying information, including full name, user
identification number, birth date, gender, contact e-mail addresses, Google
passwords, Google security questions and answers, physical address (including
city, state, and zip code), telephone numbers, screen names, websites, and other ‘
personal identifiers.

(b) All activity logs for the account and all other documents showing the user’s posts
and other activities;

(c) All photos and videos uploaded, distributed, received, or saved by that user ID;

(d) ~All profile information, status updates, and contact lists associated with the
accounts;

(e) ~ All other records of communications and messages made or received by the user;

(f) All “check ins” and other location information; -

(g) All IP logs, including all records of the IP addresses that logged into the account;

(h) All past and present lists of friends or contacts created by the account;

(i) Any and All information deleted from the accounts but still recoverable by

Google;
Case 5:19-cm-00117-ELW Document1 Filed 11/06/19 Page 4 of 16 PagelD #: 4

(j) | The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank account
number);

(k) All privacy settings and other accotin’ settings, including privacy settings;

Il. Information to be seized by the government
All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of Title 18, United States Code, Sections 2251 and Section 2252
involving the suspects outlined herein since January 01, 2019 until present, including, for each
user ID identified on Attachment A, information pertaining to the following matters:
(a) Included, but not limited to, any and all sexually explicit images of minors
(b) Evidence indicating how and when the Google Photos account was accessed or
used, to determine the chronological and geographic context of account access,
use, and events relating to the crime under investigation and to the Google
account owner;
(c) Evidence indicating the Google Photos account owner’s state of mind as it relates
to the crime under investigation;
(d) The identity of the person(s) who created or used the user ID, including records
that help reveal the whereabouts of such person(s).
(e) The identity of the person(s) who communicated with the user ID about matters
relating to the sexual exploitation of children or involving nude images of

children being sent and received via the Internet or other means.
Case 5:19-cm-00117-ELW Documenti1_ Filed 11/06/19 Page 5 of 16 PagelD #: 5

(f) Any and all conversations, contacts, messages, emails, posts and/or chats
involving the solicitation or enticement of minors to engage in sexually explicit
conduct and/or encouraging minors to produce images or videos of themselves
nude or engaging in sexually explicit conduct. Any and all conversations with
others, adult or minors, concerning the sae exploitation of children or the

sending or receiving of images of minors, nude, clothed, or otherwise.
 

Case 5:19-cm-00117-ELW Documenti_ Filed 11/06/19 Page 6 of 16 PagelD #: 6

CERTIFICATE OF AUTHENTICITY OF DOMESTIC
RECORDS PURSUANT TO FEDERAL RULES OF
EVIDENCE 902(11) AND 902(13)

I, , attest, under penalties of perjury by the laws
of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. Iam employed by Google, LLC and my title is

__: Iam qualified to authenticate the records attached hereto

 

because I am familiar with how the records were created, managed, stored, and retrieved. I state
that the records attached hereto are true duplicates of the original records in the custody of
Google, LLC. The attached records consist of [GENERALLY DESCRIBE

RECORDS (pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly conducted

' business activity of Google, LLC and they were made by Google, LLC as a regular practice; and

b. such records were generated by Google, LLC electronic process or system that

produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of Google, LLC in a manner to ensure that they are true duplicates of the

original records; and

 

 
 

 

Case 5:19-cm-00117-ELW Documenti_ Filed 11/06/19 Page 7 of 16 PagelD #: 7

2. the process or system is regularly verified by Google, LLC, and at all
times pertinent to the records certified here the process and system functioned properly and

normally.

I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.

 

Date Signature

 
Case 5:19-cm-00117-ELW Document1 Filed 11/06/19 Page 8 of 16 PagelD #: 8

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS

IN THE MATTER OF THE SEARCH OF

INFORMATION ASSOCIATED WITH

GOOGLE, LLC ACCOUNT

jakelankford88@gmail.com STORED AT No.

PREMISES CONTROLLED BY

GOOGLE, LLC Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR SEARCH WARRANT

I, Thomas Wooten, a Task Force Officer with Homeland Security Investigations (HSI)

being duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1, I make this Affidavit in support of an application for a search warrant for
information related to Google email account: jakelankford88@gmail.com, as well as any and all
ancout information for telephone number (479) 233-1410; certain accounts that are stored at the
premises controlled by Google, Inc. (Google, Inc.), an e-mail, file storage and synchronization
service provider headquartered at 1600 Amphitheatre Parkway, Mountain View, California
74043. The information to be searched is described in the following paragraphs and in
Attachment A. This Affidavit is made in support of an application for a search warrant under 18
U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Google, Inc., to disclose to the
government copies of the information (including the content of communications) further
described in Section I of Attachment B. Upon receipt of the information described in Section I of
Attachment B, government-authorized persons will septs that information to locate the items
described in Section II of Attachment B.

2. I am a Task Force Officer with the Department of Homeland Security, Homeland
Case 5:19-cm-00117-ELW Documenti_ Filed 11/06/19 Page 9 of 16 PagelD #: 9

Security Investigations (“HSI”), currently assigned to the Assistant Special Agent in Charge
Office in Fayetteville, Arkansas. Since June of 2000, I have been a police officer / detective with
the Springdale, Karaisas Police Department. As such, I am authorized by the State of Arkansas
to apply for and execute search warrants, arrest warrants and din instruments of the court. As a
police officer / detective, I have received specialized training in matters related to criminal
investigation, specifically but not limited to the area of sexual exploitation of minors, drug
distribution, and money laundering. Since August of 2017, I have been assigned as a Task Force
Officer to Homeland Security Investigations (HSI), a component of the U.S. Department of
Homeland Security. As a Task Force Officer (TFO) with HSI I primarily investigate crimes
related to the sexual exploitation of minors. Prior to joining HSI, I attended a 40-hour training
session covering Title 8, Title 18, Title 19 and Title 21 of the United States Code. As such, lama
law enforcement officer within the meaning of Section 115(c)(1) of Title 18 United States Code,
who is authorized by law or Government agency to engage in or supervise the prevention,
detection, investigation and/or prosecution of any violation of Federal and State criminal law.
Since joining HSI as a taskforce officer, your Affiant has received eine in Cellebrite Mobile
Forensics, Passmark Software/OSForensics Triage tools, and has obtained certifications as a
Cellebrite Certified Operator, Cellebrite Certified Physical Analyst and OSForensics Triage
Operator.
3. This Affidavit is intended to show merely that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter. The facts set forth |
in this Affidavit have been obtained from my first-hand knowledge of events, as well as from
other law enforcement officials. |

4, Based on my training and experience and the facts as set forth in this Affidavit,

there is probable cause to believe that evidence constituting violations of Title 18, United States
Case 5:19-cm-00117-ELW Document1 Filed 11/06/19 Page 10 of 16 PagelD #: 10

Code, Sections 2252/2252A “Possession of Child Pornography” are currently present on the item
described as Attachment A.

5. There is also probable cause to search the information described in Attachment A
for evidence, instrumentalities, contraband/ fruits of these crimes further described in Attachment

B.

DEFINITIONS AND AUTHORITY
6. This investigation concerns alleged violations of Title 18, United States Code,
Sections 2252 and 2252A, relating to material involving the sexual exploitation of minors, which

has been defined in Title 18 U.S.C. 2256, as an individual under 18 years of age.

7. Under 18 U.S.C. Section 2252(a)(1) (transportation), 2252(a)(2) (receipt and
distribution), and 2252(a)(4)(B) and 2252A(a)(5)(B) (possession), it is a federal crime for ans)
person to transport, distribute, receive, and possess child pornography, as that term is defined by
federal law. Further under 18 U.S.C. Section 2253(a)(3), a person who is convicted of an offense
under 18 U.S.C. Section 2252 or 2252A, shall forfeit to the United States such person’s interest in
any property, real or personal, used or siterided to be used to commit or to promote the

commission of such offense.

BACKGROUND CONCERNING GOOGLE DRIVE AND GOOGLE PHOTOS

8. Based on my knowledge and experience and information obtained from other law
enforcement personnel with training and experience in this area, the following is known about

Google Drive and Google Photos accounts: -
Case 5:19-cm-00117-ELW Document1 Filed 11/06/19 Page 11 of 16 PageID #: 11

5

b)

d)

Google Drive is a file storage and synchronization service created by Google. It allows
users to store files in the cloud, share files and edit documents, spreadsheets and

presentations with collaborators.

For Google Drive to synchronize files between the user’s computer and Google Drive
storage, the Google Drive ‘client’ software must be running on the user’s computer. The

client communicates with Google Drive to synchronize data.

Google Drive can be accessed offline on the Google Chrome browser via a Chrome
application, which can be installed from the Chrome Web Store. Documents, spreadsheets,
presentations and drawings can also be viewed and edited offline through standalone

Chrome applications.

Google gives every user 15 GB of online storage space, which is shared across three of its

most-used services, Google Drive, Gmail and Google+ Photos.

Google Drive incorporates a system of file sharing in which the creator of a file or folder
is, by default, its owner. The owner can regulate the public visibility of the file or folder,
Files or folders can be shared privately with particular users having a Google account,
using their @gmail.com email addresses. Sharing files with users not having a Google
account requires making them accessible to anybody with the link. This generates a secret
URL for the file, which may be shared via email, blogs, etc. Files and folders can also be
made public on the internet, which means that they can be indexed by search engines and

thus can be found and accessed by anyone.

Google Photos is a photo sharing and storage service that gives user free, unlimited
storage for photos up to 16 MP. Users can search for anything in photos, with the service

returning results from three major categories: People, Places and Things.
Case 5:19-cm-00117-ELW Document1 Filed 11/06/19 Page 12 of 16 PagelID #: 12

PROBABLE CAUSE

9. On or about October 29, 2019, an ICAC Taskforce Affiliate from the Siloam
Springs Police Department received Cyber Tip Line Report Number 55686739 from the National
Center for Missing and Exploited Children (Hereinafter referred to as NCMEC), in regards to a
Google account that uploaded 44 images of what is believed to be child pornography to the
Gausle account of jakelankford88@gmail.com through Google Photos and Google Drive. The
information on the suspected media containing child pornography was submitted to the Cyber Tip
Line by Google Inc. on September 19, 2019 and the lead was subsequently sent to the Arkansas
Internet Crimes Against Children Task Force.

10. The cyber tip did not provide the upload IP addresses for tig associated child
pornography photos, but Google advised they may be able to provide the information with a valid
search warrant. The Google email account was also found to be associated with a telephone
number of (479) 233-1410. Using open source information, the telephone number in question
showed to be used by Jake Lankford several times to call the Siloam Springs Police Department,
with the last time being August 6, 2019.

| 11. | The Taskforce Affiliate viewed the reported child abuse images in question and
observed 44 digital photographs depicting prepubescent white females. Approximately 40 of the
digital photographs were of girls ranging between approximately three (3) years old to
approximately 10 years old. The images depicted the girls exposing their vagina and breasts in a
sexual manner position. The Taskforce Affiliate viewed all of the files depicting the minors and

described three of these files as follows: |

(a) Filename hash: 2a5c8887a395344f5d8ceal 0fce6babe

This image is of an approximate four (4) year old female. The image itself depicts the
female lying on her back with her legs spread open with an item inserted partly into her
vagina.

(b) Filename hash: 1f09d12aa77d03fca8bc7595e008d1a0
Case 5:19-cm-00117-ELW Document1 Filed 11/06/19 Page 13 of 16 PagelD #: 13

This image is of a sleeping approximate seven (7) year old female. The image itself
depicts the nude female leaned back with her legs spread open exposing her vagina and
breasts.

(c) Filename hash: fObeeece7b0d629f08fbb 1 38ecfea87e

This image is of a sleeping approximate six (6) year old female. The image itself depicts
the female leaned back with her legs spread open exposing her vagina. The female is
wearing a shirt which is covering her breasts.

12. During the investigation, it was determined that Jake Lankford used phone number
1-479-233-1410 as his contact phone number with the apartment manager’s office where he lives
at 1255 W. Tulsa Street 18C, Siloam Springs, Arkansas. Jake Lankford has also called the Siloam
Springs Police Department using the phone number 1-479-233-1410. Using the database

Accurint, the Taskforce Affiliate was able to verify Jake Lankford uses the email

jakelankford88@gmail.com.

13. As a result of this investigation, your Affiant suspects there could be more
evidence stored within the Google Photos and Google Drive account belonging to
jakelankford88@gmail.com and personal identifying information regarding the suspect’s identity
that would assist in the child pornography investigation.

BACKGROUND REGARDING COMPUTERS AND THE INTERNET

14. Your Affiant has become familiar with the Internet, which is a global network of
computers and other electronic devices that communicate with each other using various means,
including standard telephone lines, high-speed telecommunications links (¢.g., copper and fiber
optic cable), and wireless transmissions including satellite. Due to the structure of the Internet,
connections between computers on the Internet routinely cross state and international borders,
even when the computers communicating with each other are in the same state.

15. Individuals and entities use the Internet to gain access to a wide variety of

information; to send information to, and receive information from, other individuals; to conduct

commercial transactions; and to communicate via electronic mail (“e-mail”) or Instant Messaging

 
Case 5:19-cm-00117-ELW Document1 Filed 11/06/19 Page 14 of 16 PagelD #: 14

services (IM). An individual who wants to use the Internet must first obtain an account with a
computer or cellular telephone that is linked to the Internet — for example, through a commercial
service — which is called an “Internet Service Provider” or “ISP”. Once the individual has
accessed the Internet, whether from a residence, a university, a place of business or via their
cellular service provider, that individual can use Internet services, including sending and
receiving e-mail and IM.

16. The Internet is a worldwide computer network that connects computers and
facilitates the communication and the trandfer of data and information across state and
international boundaries. A user accesses the Internet from a computer newt or Internet
Service Provider (“ISP”) that connects to the Internet. The ISP assigns each user an Internet
Protocol (“IP”) Address. Each IP address is unique. Every computer or device on the Internet is
referenced by a unique IP address the same way every telephone has a unique telephone number.
An IP address is a series of four numbers separated by a period, and each number is a whole
number between 0 and 255. An example of an IP address is 12.345.678.901. Each time an
individual accesses the Internet, the computer from which that individual initiates access is
assigned an IP address. The ISP logs the date, time and duration of the Internet session for each
IP address and can identify the user of that IP address for such a session from these records,
depending on the ISP’s record retention policies.

17. | Computers as well create a “Log File” that automatically records electronic events
that occur on the computer. Computer programs can record a wide range of events including
remote access, file transfers, long/logoff times, systems errors, Uniform Resource Locator
addresses (websites), unique searches performed on the Internet and various forms of electronic
communications.

18. Computer files or remnants of such files can be recovered months or even years

after they have been downloaded onto the hard drive, deleted, or viewed via the Internet.
 

 

Case 5:19-cm-00117-ELW Document1 Filed 11/06/19 Page 15 of 16 PagelD #: 15

Electronic files downloaded to a hard drive can be stored for years at little or no cost. Even when
such files have been deleted, they may be recoverable months or years later using readily-
available forensic tools. When a person “deletes” a file on a home computer, the data contained
in the file does not actually disappear; rather, that data remains on the hard drive until it is
overwritten by new data. Therefore, deleted files, or remnants of deleted files, may reside in free
space or slack space — that is, in space on the hard drive that is not allocated to an active file or
that is unused after a file tis been allocated to a set block of storage space — for long periods of
time before they are overwritten.

19. Similarly, files that have been viewed via the Internet are automatically
downloaded into a temporary Internet directory or cache. The browser typically maintains a fixed
amount of hard drive space devoted to these files, and the files are only overwritten as they are
replaced with more recently viewed Internet pages. Thus, the ability to retrieve residue of an
electronic file from a hard drive depends less on when the file was downloaded or viewed than on
a particular user’s operating system, storage capacity, and computer habits.

20. The use of the Internet and more specifically electronic communications via the
Internet provides individuals the ability to mask their true identities as well as their physical
locations. Additionally, the use of the Internet provides individuals and their associates the ability
to access social networking sites free of charge to further their criminal activity.

CONCLUSION

21. Therefore, your Affiant respectfully requests this Court to issue a search warrant
authorizing the search of Google Photo and Google Drive account, jakelankford88@gmail.com,
as well as any and all account information pertaining to telephone number (479) 233-1410 which
is controlled and maintained by Google, Inc., as described in Aruatiaenn A, to seize the evidence,

fruits, and instrumentalities described in Attachment B, which individually or collectively

 

 
 

 

Case 5:19-cm-00117-ELW Document1 Filed 11/06/19 Page 16 of 16 PagelD #: 16

constitute violation(s) of Title 18 United States Code, Sections 2252 and 2252A(a)(5)(B)

(Possession of Child Pornography).

Thomas Wooten, Task Force Officer
' Homeland Security Investigations

Affidavit subscribed and sworn to before me this lt y \_ day of November 2019.

%

Erin L. Wiedemann
Chief United States Magistrate Judge

 

 
